


EXHIBIT 10.34

 

VERITAS DGC INC. SHARE INCENTIVE PLAN
DEFERRED SHARE UNIT
AWARD AND DEFERRAL AGREEMENT

 

THIS AWARD AGREEMENT (this “Agreement”) is made between Veritas DGC Inc., a
Delaware corporation (“Veritas”), and                              (the
“Holder”) effective as of January 1, 20     (the “Effective Date”).  Veritas
considers that its interests will be served by granting the Holder Deferred
Share Units (“DSU’s”) under the Veritas DGC Inc. Share Incentive Plan (the
“Plan”).  The award of DSU’s granted hereby (the “Award”) is subject to the
terms of the Plan, a copy of which is attached hereto and incorporated by
reference herein.  Capitalized terms that are not specifically defined in this
Agreement shall have the meanings ascribed to them in the Plan.

 

IT IS AGREED:

 


1.                     DEFERRAL ELECTION AND GRANT OF DEFERRED SHARE UNITS. 
SUBJECT TO THE TERMS OF THE PLAN AND THIS AGREEMENT, EFFECTIVE AS OF THE
EFFECTIVE DATE, THE HOLDER HEREBY IRREVOCABLY ELECTS TO DEFER 100% OF HIS
NON-EMPLOYEE DIRECTOR ANNUAL RETAINER FEE FOR THE 2004 CALENDAR YEAR, AS ELECTED
BY THE NON-EMPLOYEE DIRECTOR ON THE DEFERRED SHARE UNIT ELECTION FORM, AND
VERITAS HEREBY GRANTS TO THE HOLDER              DSU’S.  THE NUMBER OF DSU’S WAS
DETERMINED BY DIVIDING (A) $         (THE AGGREGATE AMOUNT OF RETAINER FEES TO
BE PAID TO THE HOLDER DURING THE 20     CALENDAR YEAR) BUT FOR THE HOLDER’S
ELECTION TO DEFER HEREUNDER BY  (B) $         (THE FAIR MARKET VALUE OF ONE
SHARE ON THE EFFECTIVE DATE).


 


2.                     DIVIDENDS.  EACH TIME A DIVIDEND IS PAID TO VERITAS’S
SHAREHOLDERS IN CASH OR PROPERTY OTHER THAN SHARES, VERITAS SHALL PAY TO THE
HOLDER CURRENTLY, AN AMOUNT EQUAL TO THE PRODUCT OF THE NUMBER OF DSU’S THEN
CREDITED TO THE HOLDER’S BOOKKEEPING LEDGER ACCOUNT PURSUANT TO THIS AGREEMENT
AND THE AMOUNT OF THE DIVIDEND PER SHARE PAID BY VERITAS.  EACH TIME A DIVIDEND
OR DISTRIBUTION IS PAID TO VERITAS’S SHAREHOLDERS IN SHARES, THE HOLDER’S
BOOKKEEPING LEDGER ACCOUNT SHALL BE CREDITED WITH ADDITIONAL DSU’S EQUAL TO THE
NUMBER OF SHARES THE HOLDER WOULD HAVE RECEIVED PURSUANT TO THE DIVIDEND
DISTRIBUTION WITH RESPECT TO THE DSU’S THEN CREDITED TO HIS BOOKKEEPING ACCOUNT
PURSUANT TO THIS AGREEMENT HAD HE BEEN THE HOLDER OF RECORD OF THE NUMBER OF
UNDERLYING SHARES TO WHICH SUCH DSU’S RELATE.


 


3.                     VESTING OF AWARDS.  A HOLDER SHALL ATTAIN A VESTED
INTEREST IN 25% OF HIS AWARD AT THE BEGINNING OF EACH CALENDAR QUARTER.  EXCEPT
AS SPECIFIED IN THE PRECEDING SENTENCE AND IN SECTION 4.5(E) OF THE PLAN
(PERTAINING TO FULL VESTING IN THE EVENT OF THE OCCURRENCE OF A CHANGE IN
CONTROL), A HOLDER SHALL HAVE NO VESTED INTEREST IN THE DSU’S CREDITED TO HIS
BOOKKEEPING LEDGER ACCOUNT, AND TO THE EXTENT THAT THE HOLDER DOES NOT THEN HAVE
A VESTED INTEREST IN THE DSU’S CREDITED TO HIS BOOKKEEPING LEDGER ACCOUNT ON THE
DATE HE CEASES TO SERVE AS A NON-EMPLOYEE DIRECTOR FOR ANY REASON, SUCH DSU’S
SHALL BE IMMEDIATELY FORFEITED.


 


4.                     REDEMPTION PAYMENTS.  AS SOON AS ADMINISTRATIVELY
PRACTICABLE AFTER THE EARLIER OF (A) THE DATE THE HOLDER NO LONGER SERVES AS A
NON-EMPLOYEE DIRECTOR FOR ANY REASON OR (B) THE

 

--------------------------------------------------------------------------------


 


DATE OF THE OCCURRENCE OF A CHANGE IN CONTROL, VERITAS SHALL TRANSFER TO THE
HOLDER THE NUMBER OF SHARES EQUAL TO THE NUMBER OF THE VESTED DSU’S THEN
CREDITED TO THE HOLDER’S BOOKKEEPING LEDGER ACCOUNT PURSUANT TO THIS AGREEMENT.


 


5.                     NO INTEREST ON AWARD.  NO INTEREST SHALL BE CREDITED WITH
RESPECT TO THE AWARD OR ANY PAYMENT UNDER THE AWARD.


 


6.                     NOTICES.  NOTICES REQUIRED OR PERMITTED TO BE GIVEN BY
EITHER PARTY PURSUANT TO THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE DEEMED
TO HAVE BEEN GIVEN WHEN DELIVERED PERSONALLY TO THE OTHER PARTY OR WHEN
DEPOSITED WITH THE UNITED STATES POSTAL SERVICE AS CERTIFIED OR REGISTERED MAIL
WITH POSTAGE PREPAID AND PROPERLY ADDRESSED, IF TO VERITAS, AT ITS PRINCIPAL
OFFICE, AND IF TO THE HOLDER, AT THE HOLDER’S RESIDENCE ADDRESS AS IT APPEARS ON
THE BOOKS AND RECORDS OF VERITAS.


 


7.                     WITHHOLDING TAXES.  VERITAS MAY WITHHOLD FROM ALL
PAYMENTS TO BE PAID TO THE HOLDER PURSUANT TO THIS AGREEMENT ALL TAXES THAT, BY
APPLICABLE FEDERAL, STATE, LOCAL OR OTHER LAW OF ANY APPLICABLE JURISDICTION,
VERITAS IS REQUIRED TO SO WITHHOLD.


 


8.                     AMENDMENT AND WAIVER.  NO PROVISION OF THIS AGREEMENT MAY
BE AMENDED, MODIFIED OR WAIVED (WHETHER BY ACT OR COURSE OF CONDUCT OR OMISSION
OR OTHERWISE) UNLESS THAT AMENDMENT, MODIFICATION OR WAIVER IS BY WRITTEN
INSTRUMENT SIGNED BY THE PARTIES HERETO.  NO WAIVER BY EITHER PARTY OF ANY
BREACH OF THIS AGREEMENT SHALL BE DEEMED A WAIVER OF ANY OTHER OR SUBSEQUENT
BREACH.


 


9.                     HOLDER ACKNOWLEDGMENT.  THE HOLDER ACKNOWLEDGES THAT HE
HAS READ AND UNDERSTANDS THIS AGREEMENT, IS FULLY AWARE OF ITS LEGAL EFFECT, HAS
NOT ACTED IN RELIANCE UPON ANY REPRESENTATIONS OR PROMISES MADE BY VERITAS OTHER
THAN THOSE CONTAINED IN WRITING HEREIN, AND HAS ENTERED INTO THIS AGREEMENT
FREELY BASED ON HIS OWN JUDGMENT.


 


10.                   ASSIGNMENT BY VERITAS.  VERITAS MAY ASSIGN THIS AGREEMENT
TO ANY SUCCESSOR (WHETHER BY MERGER, CONSOLIDATION, CONVERSION, OR OTHER
BUSINESS COMBINATION, PURCHASE OF VERITAS’S STOCK, SALE, EXCHANGE OR OTHER
TRANSFER OF ALL OR A MAJORITY OF VERITAS’S ASSETS, OR OTHERWISE) TO ALL OR A
CONTROLLING INTEREST IN VERITAS’S BUSINESS, IN WHICH CASE THIS AGREEMENT SHALL
BE BINDING UPON AND INURE TO THE BENEFIT OF SUCH SUCCESSORS AND ASSIGNS.


 


11.                   NEGOTIATED TRANSACTION.  THE PARTIES HERETO (I) AGREE THAT
THE PROVISIONS OF THIS AGREEMENT WERE NEGOTIATED BY THE PARTIES HERETO, THAT
EACH OF THE PARTIES HERETO HAS HAD THE OPPORTUNITY TO BE REPRESENTED BY COUNSEL
DURING THE NEGOTIATION AND EXECUTION OF THIS AGREEMENT, AND THAT THIS AGREEMENT
SHALL BE DEEMED TO HAVE BEEN DRAFTED BY ALL OF THE PARTIES HERETO AND,
THEREFORE, (II) WAIVE THE APPLICATION OF ANY LAW, REGULATION, HOLDING OR RULE OF
CONSTRUCTION PROVIDING THAT AMBIGUITIES IN AN AGREEMENT OR OTHER DOCUMENT WILL
BE CONSTRUED AGAINST THE PARTY DRAFTING SUCH AGREEMENT OR DOCUMENT.


 


12.                   GOVERNING LAW.  THE VALIDITY, INTERPRETATION, CONSTRUCTION
AND ENFORCEABILITY OF THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE
OF TEXAS  WITHOUT GIVING EFFECT TO A CHOICE OR CONFLICT OF LAW PROVISION OR
RULE OF SUCH STATE.


 

2

--------------------------------------------------------------------------------


 


13.                   COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL BUT ALL OF WHICH
TOGETHER WILL CONSTITUTE THE SAME INSTRUMENT.


 


14.                   HEADINGS AND NUMBER.  THE SECTION HEADINGS HAVE BEEN
INSERTED FOR PURPOSES OF CONVENIENCE ONLY AND SHALL NOT BE USED FOR INTERPRETIVE
PURPOSES.  IF THE CONTEXT REQUIRES IT, WORDS USED IN THE SINGULAR OR PLURAL
SHALL INCLUDE THE OTHER.


 


15.                   ENTIRE AGREEMENT.  THIS AGREEMENT CONSTITUTES THE ENTIRE
AGREEMENT OF THE PARTIES WITH REGARD TO THE SUBJECT MATTER HEREOF, AND
SUPERSEDES ALL PREVIOUS WRITTEN OR ORAL REPRESENTATIONS, AGREEMENTS, COMMITMENTS
AND UNDERSTANDINGS BETWEEN THE PARTIES, WHETHER EXPRESSED OR IMPLIED.  THE TERMS
OF THIS AGREEMENT DO NOT AMEND OR AFFECT IN ANY WAY ANY OTHER AGREEMENTS OR
UNDERSTANDINGS BETWEEN VERITAS AND THE HOLDER.


 


16.                   SEVERABILITY.  IF A COURT OF COMPETENT JURISDICTION
DETERMINES THAT ANY PROVISION OF THIS AGREEMENT IS INVALID OR UNENFORCEABLE,
THEN THE VALIDITY OR UNENFORCEABILITY OF THIS PROVISION SHALL NOT AFFECT THE
VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION OF THIS AGREEMENT, AND ALL
OTHER PROVISIONS SHALL REMAIN IN FULL FORCE AND EFFECT.


 

IN WITNESS WHEREOF, Veritas and the Holder have executed this Agreement
effective as of the Effective Date.

 

 

VERITAS DGC INC.:

 

 

 

By:

 

 

 

 

 

 

 

HOLDER:

 

 

 

Signature:

 

 

 

 

 

Name:

 

 

 

 

 

Date:

 

 

 

3

--------------------------------------------------------------------------------
